Citation Nr: 1542349	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.   


FINDING OF FACT

In an October 2014 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issue of entitlement to service connection for ischemic heart disease is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an October 2014 letter, the Veteran and his representative withdrew the appeal for the issue of entitlement to service connection for ischemic heart disease.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal for the issue of entitlement to service connection for ischemic heart disease is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


